DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Amendment/Response dated 03/14/2022 has been entered and carefully considered.  In the Amendment, claims 1 and 13 were amended.  Claims 1-15 and 17-21 remain pending and have been examined in this action.  Applicants’ arguments in conjunction with the claim amendments were not found to be persuasive (see Response to Arguments).  Claims 1-15 and 17-21 remain rejected under 35 U.S.C. 103 in view of Maggiore, Baetge et al., DeCiccio et al., and Wang et al.  Rejections not reiterated from previous actions are hereby withdrawn.  The following rejections are reiterated and constitute the complete set of rejections currently being applied to the present application.  This action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baetge et al. in view of DeCiccio et al., Wang et al., and Maggiore (US20170335271).  All references were cited previously.
Baetge et al. teach a system comprising a dispenser for producing a nutritional composition. The dispenser of Baetge et al. combines various nutrients in varying amounts into a single composition, which is personalized according to the needs of an individual subject.  The dispenser receives an input regarding the required nutrient intake for the subject and incorporates the desired amounts of nutrients into an appropriate composition.  Baetge et al. teach that the dispenser may comprise a three-dimensional (3D) printer, which makes a three-dimensional solid object of virtually any shape from a digital model.  Baetge et al. teach that 3D printing produces a solid object by means of an additive process in which successive layers of material are laid down in the same or different shapes. This may be achieved by mixing the nutritional composition with compounds (i.e., a plurality of ingredients) for forming a matrix of a dosage form (see paragraph [0105]).  In one example taught in Baetge et al., a dispenser comprises an apparatus that is adapted to receive an input regarding the required nutrient intake for the subject.  This example involves layer-by-layer prototyping of a 3D object from input digital data.  In accordance with another embodiment disclosed in Baetge et al., edible materials are distributed layer by layer.  Baetge et al. teach that the color and flavor of 3D dosage form can also be tailored via input data.  In another embodiment taught in Baetge et al., a processor is associated with a database in order to receive input identifying a specific user and select the required capsules or pellets to meet the medication needs of that user. The selected pellets are then combined into a capsule in a dispensing station within the apparatus before being presented to the individual (see paragraphs [0071] to [0084]).  
DeCiccio et al. teach a system and method for calculating and dispensing the appropriate amount of a drug or vitamin to a patient based on a patient’s health profile. The system of DeCiccio et al. prompts an individual for health information and other personal information on a digital platform, and then calculates the appropriate amount of the pharmaceutical drug, vitamin, or other medication to dispense to the patient. The system of DeCiccio et al. then communicates the proper dose to a dispenser such as a 3D printer, and the dispenser provides the proper dose of the medical product to the patient.  DeCiccio et al. teach that their system can be used by a third party, such as pharmacists, to produce their own custom pills.  DeCiccio et al. also teach that that their method can be used by pharmacies to provide individuals with prescription medication (see paragraph [0054]).
Wang et al. teach the use of three-dimensional printing in methods of manufacturing a dosage form, such as a dosage form comprising a shell having a release-blocking polymer (see Abstract).  Wang et al. teach the inclusion of shells with multiple layers in their dosage forms (see paragraph [0088]).  Wang teaches that the powder that is deposited to form a layer for use in 3D printing may include both particles of the release-blocking polymer and particles of the release-regulating polymer (i.e., a plurality of ingredients) (see paragraph [0078]).  The time scale of the release profile can easily be altered by adjusting the ratio of the two types of polymers powder used in making the overall powder (see paragraph [0158]).  Wang et al. teach that the overall release profile of their dosage forms can be chosen so as to give a desired blood concentration of active pharmaceutical ingredient (see paragraph [0114]).  Wang et al. teach that one of the later steps in manufacturing by three-dimensional printing involves heating the articles being manufactured to accelerate evaporation of volatile substances such as solvents.  Wang et al. teach that heating their shell materials may encourage possible defects in the shell to heal through a curing process if the release-blocking polymer with plasticizer has a glass transition temperature which is less than a maximum allowable temperature at which the active pharmaceutical ingredient may be exposed without damage (see paragraph [0101]).  
Based on the teachings of Baetge et al., DeCiccio et al., and Wang et al., it would have been well within the ordinary level of skill in the art at the time of filing to perform a method for delivery of personalized medication or nutrition for an individual comprising receiving parameters for the personalized and/or prescribed medication at a 3D printer, wherein the parameters comprise a plurality of ingredients such as a nutrient or pharmaceutical agent and excipients such as release-modifying biopolymers, coloring agents  and flavoring agents; mixing the ingredients at the 3D printer while heating and cooling the mixture; and micro-dispensing the plurality of the ingredients into dosage form such as a biopolymer-containing capsule at the 3D printer.  It would have been well within the ordinary level of skill in the art at the time of filing, based on the teachings of the cited art above, to vary concentrations of one or more of the plurality of ingredients in different layers in the shell of a capsule to assist in promoting timed release.  Because Baetge et al. and DeCiccio et al. are directed towards the three-dimensional printing of personalized nutritional and pharmaceutical compositions, it also would have well within the ordinary level of skill in the art to micro-dispense the plurality of ingredients into a dosage form at a 3D printer to form a plurality of doses for a treatment program, wherein the volumetric information for the plurality of ingredients is different for the doses within the treatment program, and wherein the each of the plurality of doses comprises identifying information such as a color code or identifying characters.

Regarding claims 1, 13, 17, and 21, Maggiore teaches dispensing devices for dispensing structural materials to form a three dimensional printed object as well as biological materials that may be dispensed onto the structural materials to form a printed product such as a drug product (see paragraphs [0026] and [0078]).  Maggiore teaches that their dispensing devices may comprise a plurality of dispensing elements (see paragraph [0083]).  Maggiore teaches that their dispensing elements can comprise mixing devices such as impellers and/or baffles to allow for proper mixing and uniformity of a heterogeneous material and easier dispensing of a viscous material (see paragraphs [0115] and [0116]).
Based on the teachings of Maggiore, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to incorporate a plurality of microdispensers in the methods of Baetge et al., DeCiccio et al., and Wang et al., wherein each of the microdispensers have their own mixer (i.e., impeller or baffle) to allow for proper mixing and uniformity of a heterogeneous material and easier dispensing of viscous materials, so that a plurality of well-known pharmaceutical ingredients such as a chief ingredient, an adjuvant, a corrective and/or an excipient can be mixed prior to being micro-dispensed at a 3D printer.

Response to Arguments
Claim Rejections under 35 U.S.C. 103
Regarding claims 1, 13, and 17, Applicants argue that the step of “micro-dispensing the plurality of the ingredients from the one or more micro-dispensers of the 3D printer in the different layers into dose form such that the different layers have varying concentrations of the one or more of the plurality of ingredients as specified by the parameters for each of the different layers” is not taught by any of the cited references (see page 9).  Applicants also argue that none of the references teach performing the step “mixing at least one of the plurality of ingredients at the mixer of each of one or more of the micro-dispensers of the 3D printer to obtain the varying concentrations of the one or more of the plurality of ingredients specified by the parameters for each of the different layers.”  Applicants argue that although Maggiore is being relied upon to teach mixers, the Examiner relying on paragraphs [0015] and [0116], these paragraphs describe a single use hand dispenser (see page 12).
As noted above, Baetge et al. teach that 3D printing produces a solid object by means of an additive process in which successive layers of material are laid down in the same or different shapes. This may be achieved by mixing the nutritional composition with compounds (i.e., a plurality of ingredients) for forming a matrix of a dosage form (see paragraph [0105]).  The Examiner maintains that based on the above-mentioned teachings of Baetge et al., in combination with the cited teachings of DeCiccio et al., Wang et al., and Maggiore et al., it would have been well within the ordinary level of skill in the art at the time of filing to perform a method for delivery of personalized medication or nutrition for an individual comprising receiving parameters for the personalized and/or prescribed medication at a 3D printer, and mixing at least one of the plurality of ingredients at the mixer of each of one or more of the micro-dispensers of the 3D printer to obtain the varying concentrations of the one or more of the plurality of ingredients specified by the parameters for each of the different layers.  Furthermore, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention, based on the teachings of the cited art above, to vary concentrations of one or more of the plurality of ingredients in different layers in the shell of a capsule to assist in promoting timed release.  Because Baetge et al. and DeCiccio et al. are directed towards the three-dimensional printing of personalized nutritional and pharmaceutical compositions, it also would have well within the ordinary level of skill in the art to micro-dispense a plurality of the ingredients from one or more micro-dispensers of the 3D printer in the different layers into dose form such that the different layers have varying concentrations of the one or more of the plurality of ingredients as specified by the parameters for each of the different layers.  Regarding Applicants’ argument directed towards Maggiore et al., Maggiore et al. explicitly teach that their dispensing devices may comprise a plurality of dispensing elements (see paragraph [0083]).  Although Maggiore et al. describe a single-use dispensing element at paragraphs [0115] and [0116]), Maggiore et al. also state that the single-use dispensing element may contain a plurality of baffles.  The Examiner maintains that it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate a plurality of microdispensers wherein each of the microdispensers have their own mixer (i.e., impeller or baffle) to allow for proper mixing and uniformity of a heterogeneous material and easier dispensing of viscous materials.
Regarding claims 2, 14, and 15, Applicants argue that it would not have been well within the ordinary level of skill in the art at the time of filing, to vary concentrations of one or more of the plurality of ingredients in different layers in the shell of a capsule to assist in promoting timed release, because the capsule (and its shell) is pre-existing (see pages 10-12).  The Examiner disagrees and maintains that based on the overall teachings of Wang et al., which teach that a release profile can be altered by adjusting the ratio of polymers in a powder for use in a capsule, the overall release profile of their dosage forms can be chosen so as to give a desired blood concentration of active pharmaceutical ingredient, even if the capsule and its shell is pre-existing.
The rejections under 35 U.S.C. 103 have been maintained for the reasons provided above.

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615